DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stec et al. (US 20140009568 A1) in view of GUR et al. (US 20180150943 A1).
Regarding claim 1, Stec disclose a method of correcting image distortions (Stec Abs: a method for correcting a distorted input image) in an image processing hardware unit that is connected to external memory (Fig. 4, DRAM (Dynamic Random Access Memory) is an external memory. [0021] systems can employ hardware modules or sub modules also connected directly or indirectly to the system bus for reading successive images stored in system memory which stores a geometrically distorted image ([0034] handling geometrical distortion within images as an input image frame that contains an array of source sub-images, ([0036], A grid as used herein may include an array of tiles) the method comprising:
specifying an input block having a configurable size that is capable of storing up to a plurality of distorted input sub-images from the array of distorted input sub-images stored in external memory (Stec [0037] the GDC is configured in to process an input image plane tile by tile. The GDC fetches input tiles (tile in) from the DRAM according to the addresses provided by the GFU. [0038] information for each distorted tile of the input image may be read in rectangular blocks from DRAM, each rectangular block bounding a distorted tile); 

fetching one or more first distorted input sub-images from the external memory using the input block to perform a single read operation to fetch the one or more first distorted input sub-images (Stec [0037] The GDC (Geometrical Distribution Core) fetches input tiles from the DRAM according to the addresses provided by the GFU (Grid Formatter Unit) and processes them. The internal register in the GFU takes the distorted tiles based on the address space until the memory space full. Once a memory is full, the GDC instead of reading tile by tile from the GFU, it process them as a whole. Input tiles correspond to distorted sub-images and the addresses in the GFU correspond to memory addresses.   GDC process a whole distorted input image at once which corresponding to the claimed single read operation for fetching distorted input sub-images.
storing the one or more first distorted input sub-images in internal memory of the image processing hardware (Stec [0038] only the information required for correcting a given distorted tile of the input image is read from memory into the tile cache of the GDC. Cache is an internal auxiliary memory which is smaller than DRAM); and 

processing the one or more first distorted input sub-images as a group for distortion correction to generate a one or more first corrected output tiles
Stec disclose the invention of claim 1 as discussed above except processing the one or more first distorted input sub-images as a group. In the same field of endeavor, GUR teaches:
processing the one or more first distorted input sub-images as a group for distortion correction to generate a one or more first corrected output tiles (GUR teaches FIG. 5, FIG. 8, [0034] [0035] image modification region 501 is a grouping of regions of interest 401 , 402 , 403, and 404 such that pixel values for image modification region 501 may be retrieved together at a particular memory retrieval iteration (Region of interest 401, 402, 403, and 404 are correspond to distorted input sub-images). Image modification regions of the input image may be iteratively processed to generate corresponding modified regions of an output image).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify Stec image processing of a single 
Therefore, it would have been obvious to combine Stec and GUR to obtain the invention of as specified in claim 1. 

Regarding claim 2, the method of claim 1, where specifying the input block comprises generating descriptor data for the input block (Stec as modified by GUR per the established Stec/GUR modification as applied to claim 1, Stec teaches [0040] the GFU combines in certain embodiments local grid information taken from DRAM may also produce Low Level Distortion Descriptors (LLDD) for each tile of the grid from within a sensed image which is to be processed by the GDE or each GDC).

Regarding claim 3, the method of claim 1, where specifying the input block comprises specifying an input block having a fixed size that is sequentially applied to fetch adjoining groups of distorted input sub-images from external memory (Stec as modified by GUR per the established Stec/GUR modification as applied to claim 1, Stec teaches [0037] the GDC is configured in certain embodiments to process an input image plane tile by tile under the control of a Grid Formatter Unit (GFU). The GDC fetches input tiles (tile in) from the DRAM. Instead of fetching a distorted input image tile by tile as Stec teaches us above, it is capable to fetch connecting groups of distorted tiles from the DRAM as Stec modified by GUR above).

Regarding claim 4, the method of claim l, where specifying the input block comprises specifying an input block having an adaptive size that is sequentially applied to fetch adjoining groups of distorted input sub-images from external memory with minimal overlap between different fetch operations (Stec as modified by GUR per the established Stec/GUR modification as applied to claim 1, Stec teaches [0037] the GDC is configured in certain embodiments to process an input image plane tile by tile under the control of a Grid Formatter Unit (GFU). The GDC fetches input tiles (tile in) from the DRAM. GUR teaches FIG. 5 FIG. 8 [0036] region of memory 502 may also include an overlapping region 503 such that overlapping region 503 overlaps the region of memory corresponding to a previously processed image modification region. Minimal overlapping eliminates memory transactions that may reduce memory bandwidth and power consumption).

Regarding claim 5, the method of claim 1, where fetching one or more first distorted input sub-images comprises fetching multiple distorted input sub-images from external memory using the input block (Stec as modified by GUR per the established Stec/GUR modification as applied to claim 1, Stec teaches [0037-0038] a grid as used herein may include an array of tiles. The GDC is configured to process an input image plane tile by tile under the control of a Grid Formatter Unit (GFU). The GDC fetches input tiles (tile in) from the DRAM according to the addresses provided by the GFU and processes them. Each distorted tile of the input image may be read in rectangular blocks from DRAM).

Regarding claim 6, The method of claim 1, where fetching one or more first distorted input sub-images comprises fetching a largest single distorted input sub-images from external memory using the input block (Stec as modified by GUR per the established Stec/GUR modification as applied to claim 1, Stec teaches [0037] the GDC fetches input tiles (tile in) from the DRAM according to the addresses provided by the GFU and processes them. The largest distorted input sub-image fetches from external memory DRAM to the internal memory, according to the size of the memory address that fits the largest distorted sub-images).
Regarding claim 7, the method of claim 1, where processing the one or more first distorted input sub-images comprises remapping source data pixels in the one or more first distorted input sub-images as a single group for distortion correction (Stec as modified by GUR per the established Stec/GUR modification as applied to claim 1, Stec teaches FIG. 7(a) 7(b) [0054] [0056] mapping from the regular to distorted coordinate system with intermediate coordinate values obtained using bi-cubic interpolation. FIG. 7(a), for nodes within the tile Tg of the global grid, the mapping of the coordinates of the tile Tg to the transformed file Tg’ is interpolated. Each pixel corresponds to the coordinate value of the grid (x,y). Tile Tg corresponds to input sub-image and Tg’ corresponds to a remapped distorted input sub-image). 
Regarding claim 8, an image processing system for correcting image distortions, comprising (Stec [0001] this invention relates to a method and system for correcting a distorted input image):
an external memory which stores a geometrically distorted image in a source frame as an array of distorted input sub-images, (Stec [0034-0038] an engine for handling geometrical distortion within images in a digital image. Information for each distorted tile of the input image may be read in rectangular blocks from DRAM, each rectangular block bounding a distorted tile. ; and
 which stores a corrected image in an output frame as an array of corrected output tiles (Stec [0045] an output formatter is configured in certain embodiments to take corrected image tiles (of in) and write these into Output Images in bursts back to the DRAM memory); and
 an image processing hardware unit connected to the external memory (Stec FIG. 5 external memory DRAM connected to image processing hardware unit GDE (Geometric Distortion Engine)), the image processing hardware unit comprising a control unit and an internal memory that is smaller than the external memory (Stec [0035] a GDE may be configured to include a Geometrical Distortion Core (GDC) that is configured to process each color plane (GDC corresponds to a control unit that process image.)), 
wherein the control unit is configured to read source data from the source frame in external memory for storage in internal memory using an input read block having an adaptive size for retrieving up to a plurality of distorted input sub-images with a single read operation (Stec [0037-0038] The GDC is configured to process an input image plane tile by tile under the control of a Grid Formatter Unit (GFU). The GDC fetches input tiles (tile in) from the DRAM according to the addresses provided by the GFU and processes them. Each distorted tile of the input image may be read in rectangular blocks from DRAM), and
(Stec [0037-0038] The GDC is configured to process an input image plane tile by tile under the control of a Grid Formatter Unit (GFU). The GDC fetches input tiles (tile in) from the DRAM and
 process one or more first distorted input sub-images as a group for distortion correction to generate a one or more first corrected output tiles for storage in the output frame of external memory.
Stec disclose the invention of claim 8 as discussed above except process one or more first distorted input sub-images as a group. In the same field of endeavor, GUR teaches:
process one or more first distorted input sub-images as a group for distortion correction to generate a one or more first corrected output tiles for storage in the output frame of external memory (GUR teaches FIG. 5, FIG. 8, [0034] [0035] image modification region 501 is a grouping of regions of interest 401 , 402 , 403 , 404 such that pixel values for image modification region 501 may be retrieved together at a particular memory retrieval iteration (Region of interest 401, 402, 403, and 404 are correspond to distorted input sub-images). Image modification regions of the input image may be iteratively processed to generate corresponding modified regions of an output image).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify Stec image processing of a single distorted tile at a time with a grouping of distorted region of interest (401, 402, 403, and 404) 
Therefore, it would have been obvious to combine Stec and GUR to obtain the invention of as specified in claim 8.

Regarding claim 9, the image processing system of claim 8, where the control unit is configured to specify the adaptive size of the input read block by generating descriptor data for the input read block (Stec as modified by GUR per the established Stec/GUR modification as applied to claim 8, Stec teaches [0040] the GFU combines in certain embodiments local grid information taken from DRAM may also produce Low Level Distortion Descriptors (LLDD) for each tile of the grid from within a sensed image which is to be processed by the GDE or each GDC).
Regarding claim 10, the image processing system of claim 8, where the control unit is configured to specify the adaptive size of the input read block by specifying a fixed size for the input read block that is sequentially applied to fetch adjoining groups of distorted input sub-images from external memory (Stec as modified by GUR per the established Stec/GUR modification as applied to claim 8, Stec teaches [0037] the GDC is configured in certain embodiments to process an input image plane tile by tile under the control of a Grid Formatter Unit (GFU). The GDC fetches input tiles (tile in) from the DRAM. Instead of fetching a distorted input image tile by tile as Stec teaches us above, it is capable to fetch connecting groups of distorted tiles from the DRAM as Stec modified by GUR above).
Regarding claim 11, the image processing system of claim 8, where the control unit is configured to specify the adaptive size of the input read block by specifying an input read block having an adaptive size that is sequentially applied to fetch adjoining groups of distorted input sub-images from external memory with minimal overlap between different fetch operations (Stec as modified by GUR per the established Stec/GUR modification as applied to claim 8, Stec teaches [0037] the GDC is configured in certain embodiments to process an input image plane tile by tile under the control of a Grid Formatter Unit (GFU). The GDC fetches input tiles (tile in) from the DRAM. GUR teaches FIG. 5 FIG. 8 [0036] region of memory 502 may also include an overlapping region 503 such that overlapping region 503 overlaps the region of memory corresponding to a previously processed image modification region. Minimal overlapping will eliminate memory transactions that may reduce memory bandwidth and power consumption).

 Regarding claim 12, the image processing system of claim 8, where the control unit is configured to fetch multiple distorted input sub-images from external memory using the input read block (Stec as modified by GUR per the established Stec/GUR modification as applied to claim 8, Stec teaches [0037-0038] the GDC is configured to process an input image plane tile by tile under the control of a Grid Formatter Unit (GFU). The GDC fetches input tiles (tile in) from the DRAM according to the addresses provided by the GFU and processes them. Each distorted tile of the input image may be read in rectangular blocks from DRAM).

Regarding claim 13, the image processing system of claim 8, where the control unit is configured to fetch a largest single distorted input sub-images from external memory using the input read block (Stec as modified by GUR per the established Stec/GUR modification as applied to claim 8, Stec teaches [0037] The GDC fetches input tiles (tile in) from the DRAM according to the addresses provided by the GFU and processes them. The largest distorted input sub-image fetches from external memory DRAM to the internal memory, according to the size of the memory address that fits the largest distorted sub-images).
Regarding claim 14, the image processing system of claim 8, where the control unit is configured to process one or more first distorted input sub-images by remapping source data pixels in the one or more first distorted input sub-images as a single group for distortion correction (Stec as modified by GUR per the established Stec/GUR modification as applied to claim 8, Stec teaches FIG. 7(a) 7(b) [0054] [0056] mapping from the regular to distorted coordinate system with intermediate coordinate values obtained using bi-cubic interpolation. FIG. 7(a), for nodes within the tile Tg of the global grid, the mapping of the coordinates of the tile Tg to the transformed file Tg’ is interpolated. Each pixel corresponds to the coordinate value of the grid (x,y). Tile Tg corresponds to input sub-image and Tg’ corresponds to a remapped distorted input sub-image).
Regarding claim 15, an electronic device comprising: an imaging device configured to obtain image data using a sensor and a lens that causes geometric distortion in the image data (Stec Cl 20, an image acquisition device comprising: a lens and image sensor for acquiring a distorted input image); and 
(Stec FIG. 5 external memory DRAM connected to image processing hardware unit GDE (Geometric Distortion Engine)), 
the geometric correction unit comprising an internal memory and geometric distortion correction logic configured to correct for geometric distortion in the image data by (Stec FIG. 8 cache is an internal memory in the GDE, Geometric Distortion Engine, [0035-0038] a GDE for this system may be configured to include a geometrical distortion core (GDC) that is configured to process an input image): 
 	specifying an input block having an adaptive size that is capable of storing up to a plurality of distorted input sub-images from the array of distorted input sub-images stored in external memory  (Stec [0037] the GDC is configured in to process an input image plane tile by tile. The GDC fetches input tiles from the DRAM according to the addresses provided by the GFU. [0038] information for each distorted tile of the input image may be read in rectangular blocks from DRAM, each rectangular block bounding a distorted tile);
 fetching one or more first distorted input sub-images from the external memory using the input block to perform a single read operation ( [0036] a grid as used herein may include an array of tiles. [0037] The GDC (Geometrical Distribution Core) fetches input tiles (tile in) from the DRAM according to the addresses provided by the GFU (Grid Formatter Unit) and processes them);
storing the one or more first distorted input sub-images in the internal memory ([0038] only the information required for correcting a given distorted tile of the input image is read from memory into the tile cache of the GDC. Cache is an auxiliary memory corresponds to internal memory);

Stec disclose the invention of claim 15 as discussed above except processing the one or more first distorted input sub-images as a group. In the same field of endeavor, GUR teaches:
processing the one or more first distorted input sub-images as a group for distortion correction to generate a one or more first corrected output tiles (GUR teaches FIG. 5, FIG. 8, [0034] [0035] image modification region 501 is a grouping of regions of interest 401 , 402 , 403 , 404 such that pixel values for image modification region 501 may be retrieved together at a particular memory retrieval iteration (Region of interest 401, 402, 403, and 404 are correspond to distorted input sub-images). Image modification regions of the input image may be iteratively processed to generate corresponding modified regions of an output image).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify Stec image processing of a single distorted tile at a time with a grouping of distorted region of interest (401, 402, 403, and 404) taught by GUR (GUR FIG. 5, FIG. 8, [0035]) thereby achieving memory bandwidth and power consumption. As a result, the distortion correction system will be faster and efficient. 
Therefore, it would have been obvious to combine Stec and GUR to obtain the invention of as specified in claim 15.
storing the one or more first corrected output tiles in the external memory as corrected image data formed with an array of corrected output tiles ([0045] an output formatter is configured in certain embodiments to take corrected image tiles (of in) and write these into Output Images in bursts back to the DRAM memory).
Regarding claim 16, the electronic device of claim 15, where the geometric correction unit (Stec as modified by GUR per the established Stec/GUR modification as applied to claim 15, Stec teaches [0034] the Geometrical Distortion Engine (GDE) is capable of effectively removing distortions) comprises image processing hardware unit comprising a control unit ([0035] a GDE for this system may be configured to include a geometrical distortion core (GDC) (GDC corresponds to a control unit that process image)) and where the internal memory is smaller than the external memory ([0038] only the information required for correcting a given distorted tile of the input image is read from memory into the tile cache of the GDC. Cache is an internal auxiliary memory which is smaller than external memory, DRAM).
Regarding claim 17, the electronic device of claim 15, where the geometric correction unit specifies the input block by generating descriptor data for the input block (Stec as modified by GUR per the established Stec/GUR modification as applied to claim 15, Stec teaches [0040] GFU may also produce Low Level Distortion Descriptors (LLDD) for each tile of the grid from within a sensed image which is to be processed by the GDE or each GDC. These descriptors may be employed by the GDE or each GDC to read correct image tile information from memory and to correct the image tile).

Regarding claim 18, the electronic device of claim 15, where the geometric correction unit specifies the input block by specifying a first input block having a fixed size that is sequentially applied to fetch adjoining groups of distorted input sub-images from external memory (Stec as modified by GUR per the established Stec/GUR modification as applied to claim Stec teaches [0037] the GDC is configured in certain embodiments to process an input image plane tile by tile under the control of a Grid Formatter Unit (GFU). The GDC fetches input tiles (tile in) from the DRAM. Instead of fetching a distorted input image tile by tile as Stec teaches us above, it is capable to fetch connecting groups of distorted tiles from the DRAM as Stec modified by GUR above).

Regarding claim 19, the electronic device of claim 15, where the geometric correction unit specifies the input block by specifying an adaptive size for a sequence of input blocks that are sequentially applied to fetch adjoining groups of distorted input sub-images from external memory with minimal overlap between different fetch operations (Stec as modified by GUR per the established Stec/GUR modification as applied to claim 15, Stec teaches [0037] the GDC is configured in certain embodiments to process an input image plane tile by tile under the control of a Grid Formatter Unit (GFU). The GDC fetches input tiles (tile in) from the DRAM. GUR teaches FIG. 5 FIG. 8 [0036] region of memory 502 may also include an overlapping region 503 such that overlapping region 503 overlaps the region of memory corresponding to a previously processed image modification region. Minimal overlapping will eliminate memory transactions that may reduce memory bandwidth and power consumption).


Regarding claim 20, the electronic device of claim 15, where the geometric correction unit fetches one or more first distorted input sub-images by fetching multiple distorted input sub-images from external memory using the input block (Stec as modified by GUR per the Stec teaches [0037-0038] The GDC is configured to process an input image plane tile by tile under the control of a Grid Formatter Unit (GFU). The GDC fetches input tiles (tile in) from the DRAM according to the addresses provided by the GFU and processes them. Each distorted tile of the input image may be read in rectangular blocks from DRAM)

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
	ABHAU et al.  (US-20160283821-A1) teaches the invention relates to an image processing method for automatically extracting distorted circular image elements 109; 601) from an image (101), comprising the steps of determining, by means of a circle detection (102), at least one circular image section (103; 301,301") as a first approximation of at least one distorted circular image element (109:601), then determining, via a statistical color analysis of the at least one determined circular image section (301, 301").
	Beam (US-9888219-B1) teaches an image projection system of the type which directs at least a pair of overlapping image tiles toward a screen, with portions of each image tile in the pair directed toward an overlap region on the screen, comprising an optical mask apparatus for defining on the overlap region a transition zone between projection of one or the other of the overlapping tiles, the optical mask apparatus including first and second optical mask plates
	Tripathi (US-20140078324-A1) teaches Techniques relating to correction of image distortion caused by movement of a camera unit during image capture. In one embodiment, an 
	TAMURA (US-20090238490-A1) teaches A projector adapted to correct a keystone distortion of an image, includes a frame memory adapted to store a pre correction image, a block data storage memory adapted to store the pre-correction image by block data that composed of M pixels in a first direction and N pixels in a second direction (M, N22), a correction section adapted to correct the pre correction image based on the block data stored in the block data storage memory, and a control section adapted to perform control of obtaining the pre-correction image from the frame memory by the block data, and storing the obtained pre-correction image in the block data storage memory, and the control section obtains contiguous nxN (n22) lines of the image from the frame memory and stores the obtained image in the block data storage memory at the beginning of the correction process.

7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOCK B SHEBRU whose telephone number is (571)272-4590.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENOCK BERHANU SHEBRU/Examiner, Art Unit 2666                                                                                                                                                                                                        
	/KIM Y VU/             Supervisory Patent Examiner, Art Unit 2666